DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “subsystem” in claim 15 with specification support in published paragraph [0039, 0043].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, “the aperture” lacks antecedence (It appears the claim should depend from claim 6).

In claim 20, it appears the chamber should be “configured to receive” the volume of tissue to clearly set forth that structure relative to the tissue.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3, 4, 6, 9, 11, 13-16, and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shehada (US Pub 2004/0064046 –cited by applicant).
Re claims 3, 16: Shehada discloses a system for scanning a volume of tissue of a patient, the system comprising: 
a chamber containing a scanning medium [0044, 0045; see the chamber 107 and medium 109];
a transducer configured to move along a first motion path within the chamber thereby scanning the volume of tissue, wherein the transducer comprises an array of ultrasound elements configured to surround the volume of tissue, and wherein the first path is non-linear [0046, 0047, 0084; see the ultrasound transducers and motion/rotation of the chamber 108];

an opening into the chamber proximate the actuator, wherein an amount of the scanning medium is configured to flow through the opening [0059, Figure 1; see inlet 135].
Re claims 4, 13, 14: The amount of the scanning medium is adjusted or coordinated in response to movement of the transducer and/or the actuator within the chamber [0065, 0090; see the adjustment that takes place after the scanning/motion and see the adjustment due to leakage from the motion].
Re claim 6: The system comprises a frustoconical patient interface surface including an aperture configured to receive the volume of tissue [0040; see the aperture 105 with incline 133 that creates a frustoconical shape].
Re claim 9: The transducer is a ring transducer and wherein the ring transducer is configured to move along a posterior-to-anterior axis of the volume of tissue (Figures 2A-D, 0082; see the ring shaped transducer that moves vertically (i.e. in the anterior posterior axis)).
Re claim 11: An interface between the transducer and the chamber is hermetically sealed as the transducer moves along the first motion path [0064; see the leak-resistant bearing 118 for sealing the interface region between the transducer and chamber 107].
Re claim 15: A subsystem of the actuator is configured to facilitate retention of the volume of tissue in position during scanning [0080; see the liquid level sensors that 
Re claim 19: The chamber comprises an inner chamber and an outer chamber configured to move telescopically along the first or the second motion path [0082; see chambers 107, 108 wherein the chamber 108 moves vertically or telescopically relative chamber 107].
Re claims 20, 22: The chamber is connected to a base, wherein the chamber receives the volume of tissue of a prone patient supported by the base (Figures 1, 6, 7; see the prone patient 101 with breast 104 in the opening, wherein the chamber is connected to a base 603, 604, 605, 607705, 707).
Re claim 21: The system further comprises a controller operable to control a position of the transducer or the actuator [0082; controller 703 which actuates the motion of the transducer and actuator 707].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 8, 10, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shehada (US Pub 2004/0064046 –cited by applicant), as applied to claim 3, in view of Johnson et al (US 7,771,360 –cited by applicant).

Re claim 10: Shehada discloses an interface between the module and the chamber is hermetically sealed as the module moves along the second motion path [0064; see the leak-resistant bearing 118 for sealing the interface region between the module of the base of the chamber and the shaft 117 and chamber 107].
Re claim 17: Shehada discloses the actuator is configured to produce motion of the chamber or the module [0082; see motor 705, 707 that moves the chamber 108 and shaft vertically].
Re claim 18: Shehada discloses the module or the actuator is coupled to the chamber via isolation mounts, wherein the isolation mounts allow freedom of motion of the module or the actuator (Figure 6; see the actuator 607 coupled to the chamber 107 via rails 603 thereby permitting freedom of motion).

12 is rejected under 35 U.S.C. 103 as being unpatentable over Shehada (US Pub 2004/0064046 –cited by applicant), as applied to claim 3, in view of McKinnon et al (US Pub 2015/0051490).
Re claim 12: Shehada discloses all features except for a hydrogel that is in contact with the actuator. However, McKinnon teaches of an ultrasound scanning system including a hydrogel included in the ultrasound-conductive medium [0076; see the hydrogel as part of the medium 425]. It would have been obvious to the skilled artisan to modify Shehada, to incorporate the hydrogel into the medium as taught by McKinnon to thereby be in contact with the actuator, as such is a well-known ultrasound medium portion to facilitate ultrasound transmission.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,076,304. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘304 features an inner chamber with scanning medium, a transducer that moves along a motion path, an actuator with a moving portion to produce motion (i.e. along a second motion path), and a medium inlet proximate the actuator. While ‘304 includes additional elements including a piston module, the instant claims are broader in scope and it would have been obvious to the skilled artisan that they are an obvious variant.

Claims 3 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 10,251,622. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘622 features an inner chamber with scanning medium, a transducer that moves along a motion path, an actuator with a moving portion to produce motion (i.e. along a second motion path), and a medium inlet proximate the actuator. ‘622 also claims that the volume of tissue is a patient breast. While ‘304 includes additional elements including a piston module, the instant claims are broader in scope and it would have been obvious to the skilled artisan that they are an obvious variant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648.  The examiner can normally be reached on Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793